Citation Nr: 0712322	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-01 225	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active military service from March to 
December 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the RO in 
Buffalo, New York.

In April 2005, and again in December 2005, the Board remanded 
this case to the RO (via the Appeals Management Center (AMC)) 
for further development and consideration.

On December 27, 2006, the Board issued a decision denying the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.904 (2006).

Here, additional information was received at the RO 
(actually, the AMC) in November 2006, then forwarded to the 
Board - but unfortunately not actually put into the claims 
file until after the Board had issued the decision on
December 27, 2006, denying the claims.  Consequently, the 
Board had constructive, if not actual, possession of this 
additional evidence, even though these records were not 
physically part of the claims file.  Cf. Bell v. Derwinski, 2 
Vet. App. 611 (1992).



Therefore, to ensure the veteran is afforded due process of 
law, the Board's December 27, 2006, decision is vacated with 
regard to the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus. 



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


